This is an appeal by claimant from a decision of the Unemployment Insurance Appeal Board which affirmed a Referee’s decision that claimant voluntarily left her employment without good cause. The Referee and the board found that the claimant left her employment in November of 1961 after the failure of her employer to fulfill a promise of promotion made in January of 1961. She testified that she had been promised that this promotion would occur in a few months. At the time claimant left her employment she had been informed that there were no promotions available in the immediate future. The opinion of the Referee, ' adopted by the board, was that this promise “ was not a condition of the employment but was merely an expectation of possible future events. Claimant was not given any definite date upon ,which the promotion would occur and had no reason to expect such until it was actually given to her. Claimant could have remained in her employment and awaited the circumstances of the opening, whereupon she could have sought the promotion that was promised.” This court has held that the determination of “ good cause ” is one of fact and for the board. (Matter of Lipschitz [Lubin], 7 A D 2d 777.) The facts of this ease do not establish an arbitrary or capricious exercise of the board’s fact-finding function. Decision unanimously affirmed, without costs. Present — Bergan, P. J., Gibson, Herlihy, Reynolds and Taylor, JJ.